Name: 2006/80/EC: Commission Decision of 1 February 2006 granting certain Member States the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (notified under document number C(2006) 172)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  means of agricultural production;  Europe;  European Union law;  agricultural policy
 Date Published: 2006-02-08; 2007-05-08

 8.2.2006 EN Official Journal of the European Union L 36/50 COMMISSION DECISION of 1 February 2006 granting certain Member States the derogation provided for in Article 3(2) of Council Directive 92/102/EEC on the identification and registration of animals (notified under document number C(2006) 172) (Only the Czech, French, Italian, Polish, Portuguese and Slovakian text is authentic) (2006/80/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (1), and in particular Article 3(2) thereof, Whereas: (1) Article 3(2) of Directive 92/102/EEC provides for the possibility to authorise Member States to exclude from the list of holdings required by Article 3(1) natural persons who keep one single pig which is intended for their own use or consumption, or to take account of particular circumstances, provided that this animal is subjected to the controls laid down in that Directive before any movement. (2) The authorities of the Czech Republic, France, Poland and Slovakia have requested this authorisation as regards holdings with one single pig and have given the appropriate assurances in respect of veterinary controls. (3) Therefore the Czech Republic, France, Poland and Slovakia should be authorised to apply the derogation. (4) Commission Decision 95/80/EC (2) grants Portugal the derogation provided for in Article 3(2) of Directive 92/102/EEC on the identification and registration of animals. (5) Commission Decision 2005/458/EC (3) grants Italy the derogation provided for in Article 3(2) of Directive 92/102/EEC. (6) It is appropriate to list in a single decision the Member States having been granted the derogation provided for in Article 3(2) of Directive 92/102/EEC. (7) Decisions 95/80/EC and 2005/458/EC should therefore be repealed and replaced by this Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Member States listed in the annex to this Decision are authorised to apply the derogation provided for in Article 3(2) of Directive 92/102/EEC as regards holdings with one single pig. Article 2 Decisions 95/80/EC and 2005/458/EC are hereby repealed. Article 3 This Decision is addressed to the Czech Republic, to the French Republic, to the Italian Republic, to the Polish Republic, to the Portuguese Republic and to the Slovak Republic. Done at Brussels, 1 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 355, 5.12.1992, p. 32. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8). (2) OJ L 65, 23.3.1995, p. 32. (3) OJ L 160, 23.6.2005, p. 31. ANNEX Member States authorised to apply the derogation provided for in Article 3(2) of Directive 92/102/EEC as regards holdings with one single pig. The Czech Republic France Italy Poland Portugal Slovakia